

Exhibit 10.2




CONFIDENTIAL PATENT LICENSE, SETTLEMENT AND RELEASE AGREEMENT


THIS CONFIDENTIAL PATENT LICENSE, SETTLEMENT AND RELEASE AGREEMENT ("Agreement")
is made and effective as of June 3, 2016 (the "Effective Date''), is entered
into by and between FINJAN, INC., a corporation organized and existing under the
laws of Delaware, signing on its own behalf and on behalf of its Affiliates on
the one hand, and PROOFPOINT, INC. and ARMORIZE TECHNOLOGIES, INC. and their
respective Affiliates on the other hand. In consideration of the licenses,
terms, conditions and recitals set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties (as defined below) agree as follows:


A. On or around December 16, 2013, Finjan, Inc. sued Proofpoint, Inc. and
Armorize Technologies, Inc. in the United States District Court for the Northern
District of California, asserting infringement of U.S. Patent No. 7,058,822,
U.S. Patent No. 7,647,633, U.S. Patent No.
6,1544,844, U.S. Patent No. 7,975,305, U.S. Patent No. 8,225,408, U.S. Patent
No. 8,079,086, U.S. Patent No. 8,141,154, and U.S. Patent No. 7,613,918 in a
case styled Finjan, Inc. v.
Proofpoint, Inc. and Armorize Technologies, Inc., Case No. 3:13-CV-05808-HSG.


B. In the Action, the Parties have asserted various claims and defenses
regarding the enforceability, validity and infringement of the asserted Finjan
Patents.


C. Proofpoint has filed four petitions for or to join inter partes review ("IPR
Requests") before the Patent Trial and Appeal Board ("PTAB") of the United
States Patent and Trademark Office ("USPTO") in connection with Finjan's
Patents, bearing IPR Nos. IPR2016-
00937, IPR2016-00966, IPR2016-00967 and IPR2016-00970.


D. Proofpoint has filed four ex parte reexamination requests with the USPTO in
connection with Finjan's Patents, bearing Reexamination Nos. 90/013,652,
09/013,653,
09/013,654, and 90/013,660.


To avoid the time and expense of litigation, and without any admission of
liability or fault, Finjan and Proofpoint wish to resolve and settle all current
and potential future claims between them, known and unknown, and enter into this
Agreement, on the terms and conditions set forth below.



TERMS AND CONDITIONS



1.     DEFINITIONS


1.1     "Action" shall mean the lawsuit Finjan, Inc. v. Proofpoint, Inc. and
Armorize
Technologies, Inc., Case No. 3:13-CV-05808-HSG (N.D. Cal.).




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 1

--------------------------------------------------------------------------------




1.2 "Affiliate" means, in relation to a specified Person, (i) any Person that,
now or hereafter, directly or indirectly through one or more entities, Controls
or is Controlled by, or is under common Control with, such specified Person,
including without limitation any past, present, or future subsidiary, parent, or
sister company of the specified Person, or (ii) any other Person, now or
hereafter, that is deemed to be an affiliate of such specified Person under
interpretations of the Exchange Act.


1.3 "Assert" means, with respect to any Patent Right, the (i) filing of a Claim
of direct or indirect infringement (including inducement of infringement or
contributory infringement) under such Patent Right against a subject Person or
(ii) the filing of a Claim for declaratory judgment that any Patent Right is
invalid, unenforceable, not infringed or has been misused, in any court or
before any tribunal with authority to adjudicate patent disputes, or (iii) any
threat related to the filing of a Claim, including any demand letter or offer to
license or engage in a licensing discussion. The term "Assertion" shall have a
correlative meaning.


1.4 "Claim" means any judicial, administrative or other proceeding, or hearing
of any kind in any jurisdiction or before any government agency, as well as any
and all actions, causes of action, costs, damages, debts, demands, expenses,
liabilities, losses, obligations, proceedings, and suits of every kind and
nature, liquidated or unliquidated, fixed or contingent, in Jaw, equity, or
otherwise, and whether presently known or unknown.


1.5 "Control" means the possession, directly or indirectly, solely or jointly,
of the power to direct or cause the direction of management, actions or policies
of an entity, whether through the ownership of voting shares of the entity, by
contract, or otherwise. "Change of Control" shall mean any change in the
foregoing such that Control of the entity is no longer with the same entity or
entities as on the Effective Date.


1.6 "End User" means a Person that uses Licensed Products for such Person's own
internal purpose and not for distribution to others.


1.7     "Exchange Act" means the Securities Exchange Act of 1934, as amended.


1.8     "Excluded Entity" means any Person,_ other than a Party, that is
identified in Exhibit B to this Agreement or that is in active litigation with
Finjan regarding Finjan's Patents for so long as such Person is in such
litigation, including the entities in active litigation with Finjan regarding
Finjan's Patents as of the Effective Date (i.e., Palo Alto Networks, Inc.,
Symantec Corp., Sophos, Inc., Blue Coat Systems, Inc., and FireEye, Inc.), as
well as any Person other than a Party that enters into active litigation with
Finjan regarding Finjan's Patents after the Effective Date, provided that (a)
Finjan has contacted such Person regarding Finjan's Patents at least 60 days
prior to commencing litigation, and (b) Finjan commences such litigation before
(i) there is a definitive merger/acquisition term sheet executed or (ii) a
public announcement or disclosure that such entity will (I) be acquired by
Proofpoint or (II) acquires Proofpoint, provided that such entity is still in
litigation with Finjan at the point in time as it would otherwise be covered by
the license grant in Section 3.1.




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 2

--------------------------------------------------------------------------------




1.9 "Finjan" means Finjan, Inc. and its Affiliates, predecessors, successors and
assigns, and any Affiliates thereof.


1.10 "Finjan's Patents" means all Patent Rights that are owned or controlled by
Finjan or to which Finjan has the right to grant licenses, at any time on or
after the Effective Date. Finjan's Patents include but are not limited to the
patents and applications specifically listed in Exhibit A, and any divisionals,
continuations, continuations-in-part, renewals, extensions, reissues, or
reexaminations thereof, and foreign counterparts thereof. For purposes of this
definition, a Patent Right is deemed to be owned or controlled by Finjan if
Finjan is the applicant or assignee of the Patent Right, or otherwise has the
right to assert a claim of infringement or grant a license under such Patent
Right.


1.11     "License and Subsequent Release Fee" shall have the meaning set forth
in Section 2.1.


1.12     "Licensed Products" means any past, present and future products and
services that are made, used, sold, offered for sale, imported, or distributed
by or on behalf of Proofpoint that, in the absence of the license granted
pursuant to Section 3.1, would infringe, either directly or indirectly, in whole
or in part, any of Finjan's Patents.


1.13     "Proofpoint Partners" means any customer, buyer, seller, user, end
user, agent, consultant, contractor, vendor, reseller, value-added reseller,
OEM, manufacturer, distributor, or developer of one or more Licensed Products,
whether direct or indirect, and any other Person other than a Party that makes,
uses, sells, offers to sell, imports, distributes, or otherwise disposes of a
Licensed Product, and shall include the direct and indirect customers, buyers,
sellers, users, end users, agents, consultants, contractors, vendors, resellers,
value-added resellers, OEMs, manufacturers, distributors, developers and
Affiliates of any of the foregoing.


1.14 "Proofpoint" means Proofpoint, Inc. and its Affiliates, predecessors,
successors and assigns, and any Affiliates thereof.


1.15 "Patent Rights" means all classes or types of patents (including without
limitation applications, originals, divisionals, continuations,
continuations-in-part, renewals, extensions, reissues or reexaminations), and
applications for these classes or types of patents, throughout the world.


1.16 ''Party" means Finjan, Inc., Proofpoint, Inc., or Armorize Technologies,
Inc., as applicable.


1.17 "Parties" means Finjan, Inc., Proofpoint, Inc., and Armorize Technologies,
Inc., collectively.


1.18 "Person" means any natural person, and any corporation, partnership,
limited liability company, joint venture, trust or other legal entity or
organization recognized in any jurisdiction in the world.


1.19 "Related Excluded Entity" means with respect to an Excluded Entity, (a) any
Person that directly or indirectly through one or more entities Controls, is
Controlled by or is under common Control with an Excluded Entity, or (b) any
other Person that is an Affiliate of an Excluded Entity.


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 3

--------------------------------------------------------------------------------





2.
SETTLEMENT PAYMENT, DISMISSAL OF THE ACTION AND TERMINATION AND WITHDRAWAL FROM
PATENT OFFICE PROCEEDINGS



2.1     License Fee. Proofpoint shall pay to Finjan the sum of USD $10,900,000
in cash
("License and Subsequent Release Fee"), which will be paid in three
installments: (a)
$4,300,000 shall be paid within three (3) business days of the mutual execution
of this
Agreement, (b) $3,300,000 shall be paid on or before January 4, 2017, and (c)
$3,300,000 shall be paid on or before January 3, 2018.


Such License and Subsequent Release Fee installment payments shall be made via
wire transfer in immediately available funds to the following account for the
benefit of Finjan, Inc.:


Bank: Silicon Valley Bank
Bank Address: 3003 Tasman Drive, Santa Clara, CA 94303
Account Name: Finjan, Inc. Routing & Transit No.:
Account Number:


Finjan hereby designates the following contact as someone that Proofpoint or its
Affiliates may contact to verify the above information in relation to completing
the wiring of the consideration to Finjan, Inc.:


In no event shall any delay in payment caused by circumstances outside of the
Parties' control, or failure by Finjan to timely provide updated payment
instructions as may become necessary, affect the Parties' rights and obligations
under the Agreement.


2.2 Taxes. Each Party is responsible for reporting and paying its own income
taxes, corporate taxes and applicable franchise taxes imposed on such Party as a
result of the payment or transactions contemplated by this Agreement. The
payment specified in Section 2.1 shall be the total amount paid by Proofpoint to
Finjan, without any additional amounts due or paid as a result of any present
and future taxes (including any income taxes, sales taxes, use taxes, stamp
taxes, value added taxes, property taxes and all other taxes, duties or imposts)
that may be imposed by any taxing authority on Finjan in relation to this
Agreement. Payment of any and all such taxes shall be the sole responsibility of
Finjan, Inc.


2.3 No Admissions. This Agreement is the result of a compromise and resolution
to avoid the expense and risk of resolving any dispute through any litigation.
Nothing in this Agreement shall be deemed as an admission to any party of any
fact, wrongdoing, liability, infringement or non-infringement, of the validity
or invalidity, or enforceability or non­ enforceability of any of Finjan's
Patents or any position taken or proposed to be taken in any proceeding. The
Parties agree on their behalf and on behalf of their Affiliates that the
settlement of the Action is intended solely as a compromise of disputed Claims
and each Party expressly denies any liability or wrongdoing on its behalf and on
behalf of its Affiliates. A Party's participation in this Agreement, its
agreement to any term of this Agreement, and any action taken by Finjan or
Proofpoint pursuant to this Agreement:




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 4

--------------------------------------------------------------------------------




(a) does not constitute and shall not be construed as an admission of liability
or as a concession that any Claim or defense asserted by Finjan, Inc.,
Proofpoint, Inc., or Armorize Technologies, Inc. is valid; and


(b) shall not be offered or admitted in evidence in any legal proceeding between
Finjan and Proofpoint other than a proceeding to enforce rights and obligations
arising out of this Agreement or as permitted pursuant to Section 9.


2.4 Termination and Withdrawal from Patent Office Proceedings. Within 15
(fifteen) business days from the Effective Date, the Parties shall take all
necessary steps to file with the USPTO requests to withdraw or terminate any
pending inter partes review proceedings relating to Finjan's Patents in which
Proofpoint is the petitioner or joined petitioner. In so doing, the Parties
shall ensure that any copies of this Agreement that are submitted to the USPTO
are done so as confidential business information in accordance with 37 C.F.R. §
42.74(c). For the avoidance of doubt, the Parties' rights and obligations under
this Agreement shall not be affected by any decision of the USPTO with respect
to any such inter partes review proceedings or Proofpoint's request(s) to
withdraw and/or terminate.


2.5 Dismissal of the Action. Within three (3) business days from the Effective
Date, the Parties shall file, in the Action, the dismissal papers in Exhibit C
dismissing the Action with prejudice. Within five (5) business days from the
dismissal of the Action, Finjan's counsel in the Action shall (i) return to
Proofpoint's counsel in the Action via courier all of Proofpoint, Inc.'s and
Armorize Technologies, Inc.'s highly confidential source code materials produced
throughout the Action, including all original printouts of Proofpoint, Inc. and
Armorize Technologies, Inc. source code and any copies thereof, along with a log
of any and all such copies generated, and (ii) destroy all derivative documents
and materials containing any such highly confidential source code materials, and
serve on Proofpoint's counsel in the Action a certificate of destruction
thereof. The Parties' counsel in the Action shall otherwise return or destroy
all other confidential and highly confidential materials produced in the Action
in accordance with the provisions of the Protective Order entered in the Action.
Each Party will bear its own costs and attorneys' fees related to the Action.


2.6     Validity, Enforceability and Infringement. Subject to Section 2.4,
Proofpoint covenants, represents, and warrants that it shall not assist in any
manner, contest, or participate in a contest of the validity and/or
enforceability of any of Finjan's Patents in any forum, domestic or foreign,
including the Federal Trade Commission, the USPTO and/or the International Trade
Commission and their foreign equivalents; provided, however, that this Section
2.6 shall not apply: (i) to actions taken by Proofpoint in response to a
subpoena, court order, government directive, or an equivalent of the foregoing,
provided Proofpoint notifies Finjan of such subpoena court order, government
directive, or an equivalent of the foregoing to the extent permitted by law, and
allows Finjan the opportunity to oppose the subpoena if it so desires; (ii) in
the event of any effort to enforce any of Finjan's Patents in contravention of
the licenses, covenants, or releases granted hereunder, including any such
effort to enforce against Proofpoint or Proofpoint Partners with respect to the
manufacture, use, sale, offer for sale, import, distribution, or other
disposition of Licensed Product or Combined Licensed Product; and (iii) in the
event of any effort to enforce any of Finjan's Patents against an entity
acquiring Proofpoint or an entity that is acquired by either Proofpoint or a
Proofpoint Affiliate, or that otherwise becomes an Affiliate after the Effective
Date. For clarity, if


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 5

--------------------------------------------------------------------------------




Proofpoint takes action under either sub-section (ii) or (iii), above, Finjan
shall retain the right to defend the validity and/or enforceability of Finjan's
Patents.



3. LICENSES


3.1 License Grant. Finjan hereby grants to Proofpoint (including its respective
executives, directors, employees, contractors, agents and representatives acting
with the scope of their service to Proofpoint) a worldwide, non-royalty bearing,
fully paid-up (as of the final payment in Section 2.1), nonexclusive, perpetual,
irrevocable license under Finjan's Patents (effective for each patent from its
issuance to its expiration) to make, have made, use, sell (directly and/or
indirectly), offer to sell, import, distribute, and otherwise dispose of any and
all Licensed Products alone or in combination with other Proofpoint products,
methods, processes, software, systems and/or services or the products, methods,
processes, software, systems and/or services of others (collectively, "Combined
Licensed Products"), and to practice any and all methods claimed under Finjan's
Patents.


For clarity:


(a) the licenses granted under this Section 3.1 shall include the right of
Proofpoint Partners (including their respective executives, directors,
employees, contractors, agents and representatives acting within the scope of
their service to a Proofpoint Partner) to: make, use, sell, offer to sell,
import, distribute, and otherwise dispose of any and all Licensed Products and
Combined Licensed Products worldwide, regardless of the jurisdiction in which
such Licensed Products and Combined Licensed Products were first sold or
manufactured; and to practice any and all methods claimed under Finjan's Patents
in connection with the manufacture, use, sale, offer for sale, importation,
distribution, or other disposition of a Licensed Product or Combined Licensed
Product worldwide; provided, however, that any such Combined Licensed Product
would not infringe any claim of Finjan's Patents but for the inclusion of a
Licensed Product.


(b) no right is granted to transfer, or to sub-license, or to grant any rights
under this Agreement to any third party, except as specifically set forth
herein;


(c) the license granted under this Section 3.1 includes and applies without
limitation to Licensed Products that consist of licensed software, including
where such software is distributed to end users by providing a single master
copy of such software to a distributor or other agent and authorizing such agent
to reproduce such software in substantially identical form and distribute it as
a product of Proofpoint; and


(d) the license granted under this Section 3.1 shall not extend to the products,
methods, processes, software, systems and/or services of a third party or
Proofpoint Partner that are not part of a Combined Licensed Product or sold with
a Licensed Product, and that would infringe Finjan's Patents without the
combination, inclusion, or use of one or more Licensed Products or Combined
Licensed Products.


3.2 Acquisition of Proofpoint. Subject to Section 3.3, in the event that
Proofpoint, Inc. merges with or is acquired by another entity (an "Acquiring
Entity"), the license grant under Section


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 6

--------------------------------------------------------------------------------




3.1 for Finjan's Patents shall extend to products, methods, processes, software,
systems, and/or services of the Acquiring Entity combined, included, or used
with one or more Licensed Products, but shall not extend to the products,
methods, processes, software, systems, and/or services of the Acquiring Entity
that would infringe Finjan's Patents without the combination, inclusion or use
of the one or more Licensed Products.


(a) Following any such merger or acquisition of Proofpoint, Inc., the license
grant under Section 3.1and the covenant not to sue under Section 4 shall
continue to apply to Licensed Products that are made, sold, licensed, or offered
at the time of the acquisition or merger, including updates, upgrades, changes,
and improvements (including new models of existing Licensed Products) thereto,
as well as any new product lines arising out of the Licensed Products' product
lines existing as of the date of the acquisition or merger ("Existing Licensed
Products"), but will not extend to (a) any new products or services offered by
the Acquiring Entity that are not Existing Licensed Products, or (b) the
Acquiring Entity's products or services, that in the absence of a license
directly from Finjan, would infringe, either directly or indirectly, in whole or
in part, any of Finjan's Patents ((a) and (b) collectively referred to as "New
Products"). If, however, after the acquisition or merger, there is a desire to
extend Proofpoint's license to include New Products, upon request Finjan will
negotiate such extension in good faith. For avoidance of doubt, until the
parties reach agreement, New Products are not Licensed Products.


3.3 New Affiliate License. If (a) an entity is acquired by Proofpoint or a
Proofpoint Affiliate or otherwise becomes an Affiliate after the Effective Date
(a "New Affiliate"), and (b) this New Affiliate is not an Excluded Entity, then
the license granted under Section 3.1 shall extend to the New Affiliate after
said acquisition. In the event that a New Affiliate is an Excluded Entity, then
Proofpoint may, at its sole option, extend the licenses, covenants, and releases
granted herein to such Excluded Entity and its products, methods, processes,
software, systems and/or services that would infringe Finjan's Patents without
the combination, inclusion or use of one or more Licensed Products upon payment
to Finjan of an "Extension Fee" that is
[***]








3.4 Third Party Beneficiaries. The Parties agree and acknowledge that all
Proofpoint Partners and Proofpoint Affiliates (including their respective
executives, directors, employees, contractors, agents and representatives acting
within the scope of their service to a Proofpoint Partner or Proofpoint
Affiliate) are intended to be third party beneficiaries of this Agreement. For
clarity, Proofpoint Partners (including their respective executives, directors,
employees, contractors, agents and representatives acting within the scope of
their service to a Proofpoint Partner) are third party beneficiaries under this
Agreement only with respect to their activities arising out of or relating to
the Licensed Products and Combined Licensed Products.


3.5 Reservation of Rights. Any and all rights not expressly granted to
Proofpoint, a Proofpoint Affiliate or direct and indirect customers of
Proofpoint in this Agreement with respect to Finjan's Patents, including,
without limitation, the right to enforce Finjan's Patents against third


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 7

--------------------------------------------------------------------------------




parties and collect royalties and/or damages in connection therewith, are hereby
reserved and retained exclusively by Finjan.


3.6 All Patent Rights. Finjan agrees to take all steps that are reasonable and
in good faith under the circumstances to ensure that all Patent Rights that
would otherwise qualify as "Finjan's Patents" as defined in Section 1.9 directed
to inventions that are (i) made by Finjan employees, and/or all Patent Rights
directed to inventions that are made by its contractors during performance of
work paid for by Finjan, in each case, either alone or in conjunction with the
employees and/or contractors of third Persons (to the extent legally possible),
or (ii) purchased or otherwise acquired by Finjan, are licensed under this
Agreement, under the terms hereof


3.7 Ownership of Patent Rights. Finjan hereby represents and warrants that as of
the Effective Date of this Agreement, it owns Finjan's Patents, or otherwise has
the right to grant the rights, licenses, covenants and releases with respect to
Finjan's Patents of the full scope set forth herein.


3.8 Scope Savings Clause. In the event that Finjan does not have the right to
grant a license, covenant or release under any particular Patent Right of the
scope of the licenses, covenants, and releases set forth in this Agreement, then
the license, covenant, or release granted herein under such Patent Rights shall
be of the broadest scope within the scope of the rights set forth herein that
Finjan has the right to grant.



4.    COVENANT NOT TO SUE


4.1 Finjan covenants and agrees that it will not assert any Claim against
Proofpoint or any Proofpoint Partner for direct, induced, indirect, or
contributory infringement of any of Finjan's Patents with respect to the
Licensed Products or Combined Licensed Products. For clarity, the covenant not
to sue granted in this Section 4.1 shall include and apply to any methods and
processes claimed under Finjan's Patents that are performed by Proofpoint or any
Proofpoint Partner relating to the Licensed Products or Combined Licensed
Products. For clarity, Finjan's defense of the validity and/or enforceability of
Finjan's Patents, if Proofpoint is in breach of Section 2.6, does not constitute
a breach of this covenant.


4.2 The foregoing covenants are personal to Proofpoint, Proofpoint Affiliates
and Proofpoint Partners (including their respective executives, directors,
employees, contractors, agents and representatives acting within the scope of
their service to Proofpoint, a Proofpoint Affiliate or a Proofpoint Partner) and
are not transferable or assignable except as expressly set forth in this
Agreement.



5.     RELEASES


5.1     Release by Finjan.


(a) Release of Proofpoint. Finjan does hereby irrevocably and permanently
release and forever discharge Proofpoint, its Affiliates, and each of their
respective officers, directors, employees, agents, predecessors, successors,
assigns and attorneys from any and all actions, claims, demands, losses,
liabilities, or causes of action of any nature whatsoever, at law


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 8

--------------------------------------------------------------------------------




or in equity, whether asserted or unasserted, whether known or unknown, on
account of any action, inaction, matter, thing, or event, that occurred or
failed to occur at any time in the past, from the beginning of time through and
including the Effective Date, including relating to alleged infringement of
Finjan's Patents.


(b) Release of Proofpoint Partners. Finjan does hereby irrevocably and
permanently release and forever discharge Proofpoint Partners and each of their
respective officers, directors, employees, agents, predecessors, successors,
assigns and attorneys with respect to the Licensed Products and Combined
Licensed Products from any and all actions, claims, demands, losses,
liabilities, or causes of action of any nature whatsoever, at law or in equity,
whether asserted or unasserted, whether known or unknown, on account of any
action, inaction, matter, thing or event, that occurred or failed to occur at
any time in the past, from the beginning of time through and including the
Effective Date, that are based in any way on any acts that would have been
licensed under this Agreement had it previously been in effect.


5.2 Release by Proofpoint. Proofpoint does hereby irrevocably and permanently
release and forever discharge Finjan and each of its officers, directors,
employees, agents, predecessors, successors, assigns and attorneys from any and
all actions, claims, demands, losses, liabilities, or causes of action of any
nature whatsoever, at law or in equity, whether asserted or unasserted, whether
known or unknown, on account of any action, inaction, matter, thing, or event,
that occurred or failed to occur at any time in the past, from the beginning of
time through and including the Effective Date, arising out of or relating to
Finjan's Patents, including any claim or contention that any of Finjan's Patents
is invalid, unenforceable, infringed or has been misused.


5.3 Statutory Acknowledgement. Each Party expressly waives the benefits of any
statutory provision or common law rule that provides, in sum or substance, that
a release does not extend to claims that the party does not know or expect to
exist in its favor at the time of executing the release, which if known by it,
would have materially affected its settlement with the other party. In
particular, but without limitation, each Party expressly waives the provisions
of California Civil Code § 1542, which reads:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


5.4 Attorneys' Fees. Except for the rights and obligations. expressly created or
reserved by this Agreement, Finjan and Proofpoint do hereby release, acquit, and
forever discharge each other from all Claims for attorneys' fees, contribution,
costs, expenses, and/or indemnity based on or arising out of, in whole or in
part, the Action.


5.5 Indirect Claims. The Parties expressly understand that both direct and
indirect breaches of this Section 5 are proscribed provided that a Party
alleging any such breach must notify the other Party in writing of such alleged
breach and provide such Party thirty (30) calendar days to cure any such breach
so that, for clarity, if any such alleged breach is so cured, it shall be deemed
not to have occurred. Finjan and Proofpoint each covenants and agrees that it
will not institute or prosecute, against


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 9

--------------------------------------------------------------------------------




the other, any action or other proceeding based in whole or in part upon any
Claims released by this Agreement. Further, Finjan and Proofpoint each agrees
that it will not authorize or solicit the commencement or prosecution against
the other or any other Person released hereunder of any action or other
proceeding based in whole or in part upon any Claims released by this Agreement.


5.6 WARRANTY DISCLAIMERS AND LIMITATIONS OF LIABILITY. EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, THE PARTIES MAKE NO
EXPRESS REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE.


5.7 Any warranty made by Proofpoint to its customers, users of its products or
any third parties are made by Proofpoint alone and shall not bind Finjan or be
deemed or treated as having been made by Finjan, and service of any such
warranty shall be the sole responsibility of Proofpoint.


5.8 FINJAN SHALL NOT BE LIABLE TO PROOFPOINT, THEIR SUPPLIERS, DISTRIBUTORS,
CUSTOMERS, THE USERS OF ANY PROOFPOINT PRODUCT, OR ANY OTHER THIRD PARTIES, FOR
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, ANY
DAMAGE OR INJURY TO BUSINESS EARNINGS, PROFITS OR GOODWILL SUFFERED BY ANY
PERSON OR ENTITY ARISING FROM ANY USE OF FINJAN'S PATENTS, EVEN IF FINJAN IS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.



6. ASSIGNMENT AND TRANSFERS


6.1 Transfers by Both Parties. Neither Party shall have the right to assign or
transfer this Agreement or the rights, entitlements or protections granted to it
hereunder, including by operation of law, without the prior written consent of
the other Party, which shall not be unreasonably withheld or delayed, except
that no such consent shall be required in connection with a merger or
acquisition of a Party, or the assignment and delegation of all the rights and
duties under this Agreement to a Successor that acquires substantially all the
assets and business of a Party and expressly agrees in writing to assume and
perform all of the Party's obligations under this Agreement. The terms of this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective permitted successors and assigns. Notwithstanding the
foregoing, a Party shall provide written notification to the other Party of such
assignment or transfer as promptly as possible based upon any governing legal or
securities based regulatory body's regulations or requirements.


6.2 Transfers by Proofpoint. If Proofpoint or its Affiliates transfers a line of
its business, including by an asset transaction, to a third person, or by
spin-off of an Affiliate, or by formation of a joint venture (each, a
"Transferred Business"), the licenses granted in Section 3 for Licensed Products
or Combined Licensed Products and covenants set forth in Section 4 shall survive
as to such Transferred Business, as a sub-licensee, only with respect to such
Transferred Business's product lines as of the date of the transfer, spin-off or
formation (including any changes or improvements thereto, and any new product
lines arising out of the Transferred Business's product lines existing as of the
date of the transfer, spin-off or formation), but in the case of transfer to an
Excluded Entity shall not extend to the products, methods, processes, software,
systems, and/or services or methods of the Excluded


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 10

--------------------------------------------------------------------------------




Entity that would infringe Finjan's Patents without the combination, inclusion
or use of one or more Licensed Products.


6.3 Successor and Assigns. Finjan's Patents shall be burdened by the licenses,
releases and covenants contained in this Agreement and such licenses, releases
and covenants shall apply to any successor of Finjan, and any assignee or
transferee of such Patent Rights in Finjan's Patents. Finjan shall not assign,
transfer or grant any right under any of its Patent Rights that would conflict
with the license rights and covenants granted hereunder, unless the applicable
assignee, transferee or grantee agrees in writing, on or prior to the date of
such assignment, transfer or grant, to be bound by the terms and conditions of
this Agreement. Any assignee, transferee or grantee of such Patent Rights shall
agree in writing to be bound by the terms and conditions of this Agreement, and
include as Finjan's Patents any patents, patent applications, continuations,
continuations-in-part, divisionals and reissues for which it applies and/or is
granted Patent Rights therein that are related to, based on, or enhancements of
Finjan's Patents.



7. CONFIDENTIALITY


7.1 The Parties hereto may disclose the fact that they have settled the Action,
which will be a matter of public record, that payment liabilities have been made
or accrued for under the Agreement, and may issue the mutually agreed-upon
language of the press release attached hereto as Exhibit D. However, neither
Finjan nor Proofpoint shall issue any other press release or provide any public
comment concerning the terms of this Agreement or the Parties' negotiation
thereof. The Parties shall keep the terms of this Agreement confidential and
shall not now or hereafter divulge these terms to any third party except:


(i)     with the prior written consent of the other Party;


(ii) as otherwise may be required by applicable law, regulation or order of a
governmental authority of competent jurisdiction or to legal counsel, insurers,
accountants, banks, and financial sources and advisors as is reasonably required
in connection with compliance with such law, regulation or order; provided it is
disclosed subject to an ethical obligation of confidentiality or pursuant to a
confidentiality agreement;


(iii) without limiting Section 7.1(vi) and Section 9.1, as may be required in
litigation so long as the disclosure is subject to a court-entered protective
order limiting disclosure to outside counsel only for use in the subject
litigation and such disclosing Party provides the other Party written notice of
at least ten (10) business days prior to such disclosure or other such time as
necessary to allow the other Party to seek a protective order as necessary;


(iv) to counterparties, legal counsel, insurers, accountants, banks, and
financing sources and their advisors, if reasonably required in connection with
undertaking corporate or financial transactions, provided it is disclosed
subject to an ethical obligation of confidentiality or pursuant to a
confidentiality agreement;


(v) the Parties may disclose the nature and scope of this Agreement to any
actual or potential, direct or indirect customer or distributor, purchaser,
user, reseller, system integrator,


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 11

--------------------------------------------------------------------------------




licensee, third party manufacturer or supplier of product for the Parties,
provided that, as to the disclosure of confidential portions of this Agreement
that have not already been publicly disclosed, the Party seeking to make the
disclosure advises such Person in advance to maintain the information in
confidence and also secures such recipient's written agreement not to disclose
to others without prior approval from the Parties to this Agreement; or

(vi)     as required to enforce the terms of this Agreement in a legal
proceeding.


7.2 Notwithstanding the confidentiality obligations in this Agreement, each
Party acknowledges and agrees that the other Party may comply with its
securities disclosure obligations under applicable laws and regulations
including referencing or disclosing this Agreement and any of its statements as
required (each such disclosure as to this Agreement or any of its Exhibits, a
"Securities Disclosure") subject to the provisions of this Section 7.2. In
making a Securities Disclosure, each Party agrees to act in good faith to
maintain the confidentiality of this Agreement, each provision hereof, and each
Exhibit hereto, to the extent reasonably possible, consistent with all legal and
regulatory obligations. In all instances, the Party making a Securities
Disclosure shall consult with the other Party to the extent practicable at least
five (5) business days prior to releasing or filing the Securities Disclosure
and respond to any related request for confidential treatment ("CTR"). Following
its response, the disclosing Party shall provide reasonable opportunity for
discussion at the request of the other Party regarding the CTR and the scope of
the Securities Disclosure. Any disclosing Party agrees to work in good faith
with the other Party regarding any Securities Disclosure and any CTR to
implement the foregoing, with the understanding that the disclosing Party
maintains full authority to determine in good faith, consistent with the
foregoing obligations, the extent of disclosure that is required to be made to
comply with all applicable laws and regulations and whether it is appropriate to
file a CTR. For clarity, the Parties agree that if a Party's Securities
Disclosure contains materially similar information to previously-filed
Securities Disclosures or other publicly filed disclosure, then the Party will
not have to consult with the other Party in advance of filing. Further, the
Parties agree that a Party will not be required to seek a CTR with respect to
information which has previously been publicly disclosed.



8.
REPRESENTATIONS TRANSACTIONS AND WARRANTIES; COVENANTS; SHAM TRANSACTIONS



8.1 Representations and Warranties. Each Party represents, warrants and
covenants that it is duly existing; that it has the full power and authority to
enter into this Agreement and bind its Affiliates hereto; that there are no
other persons or entities whose consent to this Agreement or whose joinder
herein is necessary to make fully effective the provisions of this Agreement;
that this Agreement does not and will not interfere with any other agreement to
which it is a party; and that it will not enter into any agreement the execution
or performance of which would violate or interfere with this Agreement. Each
natural person executing this Agreement represents, warrants, and acknowledges
that he or she is authorized and legally empowered to execute this Agreement on
behalf of every Person for whom he or she purports to act.


8.2 Representation and Warranty Related to Releases. Finjan represents and
warrants that it has not sold, assigned, transferred, hypothecated, pledged, or
encumbered, or otherwise


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 12

--------------------------------------------------------------------------------




disposed of, in whole or in part, voluntarily or involuntarily, any Claims
purported to be released by this Agreement.


8.3 Representations, Warranties and Covenants by Finjan. Finjan represents,
warrants and covenants that: (a) Finjan, Inc. is the sole and exclusive owner of
all rights, title, and interest in Finjan's Patents, including all rights to
recover for alleged infringement of the same; (b) it has the full right and
authority to enter into this Agreement and make representations on behalf of
itself and its Affiliates and shall comply with and grant, and cause its
Affiliates to comply with and grant, all necessary rights, licenses, and
releases to effect this Agreement, and all other terms and conditions of this
Agreement, and shall be directly liable to Proofpoint for any breach of this
Agreement; (c) no other Person has a community property or any other right,
title, or interest in or to any of Finjan's Patents; and (d) Finjan has not
entered into and shall not enter into any agreement that would interfere with,
prevent, or otherwise impair the full exercise of all rights granted in this
Agreement.


8.4 Limitations. Nothing in this Agreement is or shall be construed as: (a) a
warranty or representation by Finjan as to the validity, scope or enforceability
of Finjan's Patents; (b) any warranty or representation by Finjan that anything
made, used, sold, licensed, offered for sale, offered for license or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, and other rights of third parties; (c) an
obligation on the part of Finjan to bring or prosecute actions or suits against
third parties for infringement; (d) an obligation to proceed with the
prosecution of any pending patent application or maintenance of any patent; or
(e) granting by implication, estoppel or otherwise any licenses under patents
owned by Finjan except as specifically defined in Section 3.1 and Section 4 of
this Agreement.


8.5 No Rescission if Any of Finjan's Patents Determined Invalid or
Unenforceable. In the event that any or all claims of Finjan's Patents are
materially limited or declared invalid, Proofpoint shall not be entitled to any
return of any payment made or due under this Agreement.


8.6    No Sham Transactions.


(a) Finjan represents and warrants to Proofpoint that Finjan has not, in
anticipation of this Agreement or one of a similar nature, participated in, or
agreed or planned to participate in, any transaction or series of transactions
where a substantial purpose or result of such transaction(s) is (or was) to
avoid, with respect to one or more of Finjan's Patents, extending to Proofpoint
the licenses and other benefits of this Agreement that Proofpoint otherwise
would have enjoyed with respect to such Finjan Patents. Furthermore, Finjan
shall not participate in, or agree or plan to participate in, any such
transaction following the Effective Date.


(b) Proofpoint represents and warrants to Finjan that Proofpoint, in
anticipation of this Agreement or one of a similar nature has not participated
in, or agreed or planned to participate in, any transaction or series of
transactions where a substantial purpose and result of such transaction(s) is
(or was) to avoid extending to Finjan the benefits of this Agreement that Finjan
otherwise would have enjoyed. Furthermore, Proofpoint shall not participate in,
or agree or plan to participate in, any such transaction following the Effective
Date.




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 13

--------------------------------------------------------------------------------





9. ENFORCEMENT OF AGREEMENT


9.1 Pleading Agreement; Recovery of Attorneys' Fees. This Agreement may be
offered in evidence and pleaded as a full and complete defense to any Claims
that may be instituted, prosecuted, or attempted in breach of this Agreement. In
any such action for breach of any obligations, licenses or covenants granted
hereunder and to enforce this Agreement, the prevailing Party shall recover its
reasonable attorneys' fees and costs.


9.2 Injunctive Relief. The Parties acknowledge and agree that: (a) any breach of
this Agreement may result in immediate and irreparable injury for which there is
no adequate remedy available at law; and (b) in addition to any other remedies
available, specific performance and injunctive relief are appropriate remedies
to compel performance of this Agreement, without the necessity of posting a bond
or making a showing of irreparable harm.


9.3 Dispute Resolution. Any dispute arising out of or related to this Agreement,
including any dispute relating to the assertion of Finjan's Patents against
Proofpoint, Proofpoint's Partners, or any other Person concerning Licensed
Products or Combined Licensed Products, but excluding the failure to make
payment under Section 2.1, shall be resolved as follows: Senior executives of
all Parties shall meet within thirty (30) calendar days of any Party providing
written notice in accordance with Section 10 to the other Party of a dispute to
attempt to resolve such dispute. If the senior executives cannot resolve the
dispute, any Party may make a written demand for formal dispute resolution by
tendering to the other Party notice of the dispute and its intent to invoke the
terms of this Section 9.3. The Parties agree to meet within ninety (90) calendar
days of such a demand with an impartial mediator selected by mutual agreement
for a one-day non-binding mediation of the dispute. In the event the Parties
cannot agree on a mediator, they shall each select one independent nominator,
who shall not at any time have been employed or engaged by any Party, and the
two nominators shall agree on and appoint the mediator. If the Parties have not
agreed on resolution of the dispute within thirty (30) calendar days after the
one-day mediation, or if the independent nominators have not been appointed or
failed to appoint a mediator within one-hundred twenty (120) calendar days of
the original demand, any Party may begin litigation proceedings.



10. NOTICES


Notices under this Agreement shall be sent by overnight mail, return receipt or
other proof of delivery requested, overnight courier, fax or E-mail to the
following:


If to Proofpoint:


Attention: General Counsel
Proofpoint, Inc.
892 Ross Drive
Sunnyvale, CA 94089


With copies to:


[***]




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 14

--------------------------------------------------------------------------------












If to Finjan, Inc.: Finjan, Inc.
Phil Hartstein
President, Finjan, Inc.
2000 University Avenue, Suite 600
East Palo Alto, CA 94303
Email:






With copies to:


[***]












Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 15

--------------------------------------------------------------------------------





11.     GENERAL PROVISIONS


11.1 Independent Counsel. Each Party warrants to the other Parties that it has
carefully read this Agreement, knows its contents, and has freely executed it.
Each Party, by execution of this Agreement, represents that such Party has
reviewed each term of this Agreement with that Party's legal counsel and that
such Party will not deny the validity of any term of this Agreement on lack of
advice of counsel. Each Party acknowledges that such Party has been represented
by independent counsel of that Party's choice throughout all negotiations
preceding the execution of this Agreement, and that such Party has executed this
Agreement with the consent, and upon the advice, of such independent counsel.


11.2 Entire Agreement. Each Party warrants that no promise, inducement, or
agreement not expressed herein has been made in connection with this Agreement.
This Agreement is an integrated document representing the entire understanding
between the Parties with respect to the subject matter of this Agreement. The
Parties agree that this Agreement supersedes and supplants all prior or
contemporaneous agreements, proposals, or understandings, whether written or
oral, between them with respect to the same subject matter.


11.3 Amendments. This Agreement may not be modified, amended, supplemented, or
repealed except by written agreement executed by duly authorized representatives
of the Parties, expressly stating that it is the intention of the Parties to
modify this Agreement.


11.4 Governing Law. This Agreement shall be interpreted in accordance with and
governed by federal law or, where applicable, the laws of the State of
California, without giving effect to the choice-of-law rules of California. All
disputes and litigation regarding this Agreement and matters connected with its
performance shall be subject to the exclusive jurisdiction of the United States
District Court for the Northern District of California.


11.5 Construction. This Agreement shall be construed in all respects as jointly
drafted and shall not be construed, in any way, against any Party on the ground
that the Party or its counsel drafted this Agreement. As used in this Agreement,
the term "including" and terms of like import shall be interpreted as terms of
explication as if followed by the words "without limitation". The term "such as"
means "such as without limiting the generality of the foregoing." The division
of this Agreement into Articles and Sections and the insertion of headings are
for convenience or reference only and shall not affect the construction or
interpretation of this Agreement, and in no way limit, alter, or affect the
meaning of this Agreement. The terms "hereof, "hereunder", "herein", and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof. Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles, Sections and Schedules
are to Articles and Sections of, and Schedules to, this Agreement.


11.6 No Waiver. No waiver of, failure of a Party to object to, or failure of a
Party to take affirmative action with respect to any default, term, or condition
of this Agreement, or any breach thereof, shall be deemed to imply or constitute
a waiver of any other like default, term, or condition of this Agreement or
subsequent breach thereof.




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 16

--------------------------------------------------------------------------------




11.7 Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. If the signature of any person is provided by facsimile,
the facsimile signature shall be deemed effective as and when provided, but the
original of that signature shall be provided as soon as practical thereafter, to
be included with the original instrument.


11.8 United States Bankruptcy Code Section 365(n). All rights and licenses
granted under or pursuant to this Agreement by Finjan are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to "intellectual property'' as defined under Section
101 of the United States Bankruptcy Code or any applicable foreign equivalent.
Finjan agrees that Proofpoint, as a licensee of rights under this Agreement,
will retain and fully exercise all of its respective rights and elections under
the United States Bankruptcy Code or the applicable foreign equivalent.


11.9 Patent Inquiries. Finjan shall, upon a written request from Proofpoint
sufficiently identifying any patent or patent application, inform Proofpoint as
to the extent to which said patent or patent application is subject to the
licenses and other rights granted under this Agreement.


11.10 Remedies for Breach. Subject to the provisions set forth in Section 9.3
first being satisfied, in the event of a breach or material breach by a Party to
this Agreement, any other Party that suffers an injury by said breach may bring
an action in contract for any and all remedies available to it, including fair
and reasonable compensation for any and all losses and damages sustained as a
result of the breach. For clarity, this provision includes but is not limited to
any breach of Proofpoint's obligations under Section 2.6, Finjan's obligations
under Section
4.1, and the Parties' mutual obligations under Section 2.4.


11.11 Severability. If any provision or portion of a provision of this Agreement
is held by a court of competent jurisdiction to be unenforceable or invalid
under any applicable statute or rule of law, such court is authorized to modify
such provision to the minimum extent necessary to make it enforceable and valid,
and the remaining provisions or portions of provisions of this Agreement shall
in no way be affected or impaired thereby.


[Signature Page Follows]




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Finjan, Inc., and Proofpoint Inc. have executed this
Agreement effective as of the Effective Date.


FINJAN, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
Date:
 
 
      Name:
 
 
 
 
      Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
PROOFPOINT, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
Date:
 
 
      Name:
 
 
 
 
      Title:
 
 
 







 


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 18



--------------------------------------------------------------------------------





Exhibit A


Finjan'sPatents


United States Patents
U.S. Patent No.
Title
6,092,194
System And Method For Protecting A Computer And A Network
From Hostile Downloadables
6,154,844
System And Method For Attaching A Downloadable Security
Profile To A Downloadable
6,480,962
System And Method For Protecting A Client During Runtime From
Hostile Downloadables
6,804,780
System And Method For Protecting A Computer And A Network
From Hostile Downloadables
6,965,968
Policy-Based Caching
7,058,822
Malicious Mobile Code Runtime Monitoring System And Methods
7,418,731
Method And System For Caching At Secure Gateways
7,613,918
System And Method For Enforcing A Security Context On A Downloadable
7,613,926
Method And System For Protecting A Computer And A Network
From Hostile Downloadables
7,647,633
Malicious Mobile Code Runtime Monitoring System And Methods
7,756,996
Embedding Management Data Within Http Messages
7,757,289
System And Method For Inspecting Dynamically Generated
Executable Code
7,769,991
Automatically Executing An Anti-Virus Application On A Mobile
Communication Device
7,930,299
System And Method For Appending Security Information To Search
Engine Results
7,975,305
Method And System For Adaptive Rule-Based Content Scanners For
Desktop Computers
8,015,182
System And Method For Appending Security Information To Search
Engine Results
8,079,086
Malicious Mobile Code Runtime Monitoring System And Methods
8,087,079
Byte-Distribution Analysis Of File Security
8,141,154
System And Method For Inspecting Dynamically Generated























Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 19



--------------------------------------------------------------------------------






U.S. Patent No.
Title
 
Executable Code
8,225,408
Method And System For Adaptive Rule-Based Content Scanners
8,474,048
Website Content Regulation
8,566,580
Splitting An SSL Connection Between Gateways
8,677,494
Malicious Mobile Code Runtime Monitoring System And Methods
9,141,786
Malicious Mobile Code Runtime Monitoring System and Methods
9,189,621
Malicious Mobile Code Runtime Monitoring System and Methods
9,219,755
Malicious Mobile Code Runtime Monitoring System and Methods
9,294,493
Malicious Mobile Code Runtime Monitoring System and Methods





Pending United States Applications


Application No.
Title
14/044,543
Splitting an SSL Connection Between Gateways
14/155,835
Malicious Mobile Code Runtime Monitoring System and Methods
14,941,911
Malicious Mobile Code Runtime Monitoring System and Methods



Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 20



--------------------------------------------------------------------------------





International Patents


Patent Number
Title
CA 2275771
System And Method For Protecting A Computer And A Network
From Hostile Downloadables
DE 602006044746.9
System and Method for Appending Security Infonnation to Search
Engine Results
DE 602006045671.9
System and Method for Appending Security lnfonnation to Search
Engine Results
EP 0965094
System And Method For Protecting A Computer And A Network
From Hostile Downloadables
EP 1958119
System and Method for Appending Security Infonnation to Search
Engine Results
EP 2634709
System and Method for Appending Security Infonnation to Search
Engine Results
IL 129729
System And Method For Protecting A Computer And A Network
From Hostile Downloadables
IL 147712
Malicious Mobile Code Runtime Monitoring System And Methods
IL I 81611
Method And System For Adaptive Rule-Based Content Scanners
IL 190518
Malicious Mobile Code Runtime Monitoring System And Methods
JP 3952315
System And Method For Protecting A Computer And A Network
From Hostile Downloadables



Pending International Patents


Application No.
Title
CA2578792
Method And System For Adaptive Rule-Based Content Scanners
CA2842218
Method and System for Adaptive Rule-Based Content Scanners
EP 1810152
Method And System For Adaptive Rule-Based Content Scanners





Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 21



--------------------------------------------------------------------------------





Exhibit B
Excluded Entities


The following Persons shall be deemed as ''Excluded Entities" The following
Excluded Entities (as defined in Section 1.8):


[***]


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 22



--------------------------------------------------------------------------------





Exhibit C




IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Finjan, Inc., and
Defendants Proofpoint, Inc. and Armorize Technologies, Inc., by and through
their respective undersigned counsel, that pursuant to a confidential settlement
agreement, all claims in the above-captioned action may be dismissed with
prejudice according to Federal Rule of Civil Procedure 4I(a)(I)(A)(ii), with
each party to bear its own costs, expenses and attorneys' fees.




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 23



--------------------------------------------------------------------------------





Exhibit D




Finjan, Inc. and Proofpoint, Inc. today announced that the companies have
reached a mutually agreed patent license, settlement and release agreement. The
settlement will result in Finjan dismissing with prejudice the litigation
entitled Finjan, Inc. v. Proofpoint, Inc. and Arrnorize Technologies, Inc., Case
No. 3:15-cv-5808-HSG, pending in the Northern District of California, and will
provide Proofpoint a worldwide, fully paid up license to the Finjan patent
portfolio. As part of the settlement, Proofpoint will pay an aggregate of $10.9
million in cash as follows: (A)
$4.3 million within three (3) business days of execution of the definitive
agreement, (B) $3.3 million on or before January 4, 2017, and (C) $3.3 million
on or before January 3, 2018. The terms of the agreement are confidential.


ABOUT FINJAN
Established nearly 20 years ago, Finjan is a globally recognized leader in
cybersecurity. Finjan's inventions are embedded within a strong portfolio of
patents focusing on software and hardware technologies capable of proactively
detecting previously unknown and emerging threats on a
real-time, behavior-based basis. Finjan continues to grow through investments in
innovation,
strategic acquisitions, and partnerships promoting economic advancement and job
creation. For more information, please visit www.finjan.com.


Cautionary Note Regarding Forward-Looking Statements
Except for historical information, the matters set forth herein that are
forward-looking statements involve certain risks and uncertainties that could
cause actual results to differ. Potential risks and uncertainties include, but
are not limited to, Finjan's expectations and beliefs regarding Finjan's
licensing program, the outcome of pending or future enforcement actions, the
granting of Inter Partes Review (/PRJ of our patents or an unfavorable
determination pursuant to an IPR or other challenges at the USPTO of our
patenls, the enforceability of our patents, the cost of litigation, the
unpredictability of our cash flows, our ability to expand our technology and
patent portfolio, the continued use of our technologies in the market, our stock
price, changes in the trading market for our securities, regulatory
developments, general economic and market conditions, the market acceptance and
successful business, technical and economic implementation of Finjan Holdings'
intended operational plan; and the other risk factors set forth from time to
time in our filings with the SEC, including our Annual Report on Form 10-K for
the year ended December 31, 2015, and the Company's periodic filings with the
SEC, copies of which are available free of charge at the SEC's website at
www.sec.gov or upon request from Finjan Holdings, Inc. All forward-looking
statements herein reflect our opinions only as of the date of this release.
These statements are not guarantees of future performance and actual results
could differ materially from our current expectations. Finjan Holdings
undertakes no obligation, and expressly disclaims any obligation, to update
forward-looking statements herein in light of new information or future events.


Investor Contact:
Vanessa Winter IFinjan Holdings, Inc.
Alan Sheinwald or Vatter Pinto ICapital Markets Group LLC
(650) 282-3245 investors@finjan.com
Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 24





